Matter of Julian John C. v Edwin Gould Servs. for Children & Families (2017 NY Slip Op 00268)





Matter of Julian John C. v Edwin Gould Servs. for Children & Families


2017 NY Slip Op 00268


Decided on January 17, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 17, 2017

Acosta, J.P., Mazzarelli, Manzanet-Daniels, Webber, Gesmer, JJ.


2760

[*1]In re Julian John C., A Child Under Eighteen Years of Age, etc., Brunilda S., Respondent-Appellant.,
vEdwin Gould Services for Children and Families, Petitioner-Respondent.


Carol L. Kahn, New York, for appellant.
John R. Eyerman, New York, for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), attorney for the child.

Order of fact-finding and disposition (one paper), of the Family Court, Bronx County (Carol R. Sherman, J.), entered on or about June 26, 2015, insofar as it determined, after a hearing, that respondent mother permanently neglected the subject child, unanimously affirmed, without costs.
The agency demonstrated by clear and convincing evidence that it made diligent efforts to assist respondent to reunite with the child, and that respondent rejected such assistance in that she failed to follow through on referrals for a mental health evaluation, drug treatment, drug testing, and parenting skills and failed to consistently attend agency-supervised weekly scheduled visits with the child (see Matter of Essence T.W. [Destinee R.W.], 139 AD3d 403, 404 [1st Dept 2016]; Matter of Jenna Nicole B. [Jennifer Nicole B.], 118 AD3d 628, 629 [1st Dept 2014]; Matter of Jaylin Elia G. [Jessica Enid G.], 115 AD3d 452, 452-453 [1st Dept 2014]). The mother failed to visit with the child for a period of almost 6 months (see Matter of Calvario Chase Norall W. [Denise W.], 85 AD3d 582, 583 [1st Dept 2011; Matter of Aisha C., 58 AD3d 471, 472 [1st Dept 2009], lv denied 12 NY3d 706 [2009]). She also failed to plan for the child's future by failing to address the problems that led to the child's removal (see Social Services Law § 384-b[7] [a]; Matter of Neveah Karen B. [Tamara B.], 134 AD3d 438, 439 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 17, 2017
CLERK